--------------------------------------------------------------------------------

Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this
February 02, 2011, by and between PGI ENERGY, INC., a Delaware corporation (the
“Company”) and Lionel Johnson (“Executive”), to become effective as of February
02,2011(the “Effective Date”).

NOW THEREFORE, in consideration of Executive’s employment by the Company, and
the mutual promises and covenants contained in, and the mutual benefits to be
derived from this Agreement, and to set forth and establish the terms and
conditions upon which Executive shall be employed by the Company, the parties
hereto agree as follows:

1.   Employment.

The Company hereby employs Executive and Executive hereby accepts such
employment, upon the terms and conditions set forth herein.

2.   Terms and Conditions of Employment.

(a) Executive shall be employed in the position of Chief Financial Officer and,
subject to direction from the President and Chief Executive Officer, shall
supervise, control and shall be responsible for all corporate accounting
internally, budgetary reviews and reconciliation of company books, internal
audit controls in compliance with Sarbanes-Oxley. CFO is responsible for
financial reporting dissemination through internal accountant via automated
system and external auditors for operations of the Company and any subsidiary of
the Company. Executive shall also perform such related services and duties for
the Company as are from time to time assigned or delegated to him from time to
time by the President and Chief Executive Officer and the Board of Directors.
Executive shall report directly to the President and Chief Executive Officer.

(b) Throughout his employment hereunder, Executive shall devote his full time,
energy and skill to perform the duties of his employment (reasonable vacations
in accordance with this Agreement and reasonable absences due to illness
excepted), shall faithfully and industriously perform such duties, and shall use
his best efforts to follow and implement all management policies and decisions
of the President and Chief Executive Officer. The expenditure of reasonable
amounts of time for teaching, personal, charitable, and professional activities
shall not be deemed a breach of this Agreement provided Executive does not
materially interfere with the services required to be rendered to the Company
hereunder.

3.   Compensation and Benefits.

As the entire consideration for the services to be performed and the obligations
incurred by Executive hereunder, and subject to the terms and conditions hereof,
during the Term (as defined below) of this Agreement, Executive shall be
entitled to the following: (a) Salary. Commencing on February 02, 2011, the
Company shall pay Executive an annual salary of $120,000.00 (the “Annual
Salary”). As a signing bonus said executive shall receive one year salary in
advance. In the event of separation of employment or termination of employment
said advance shall be off-set and repaid to the company through reduction of
severance pay package and or recalling stock ownership issued as part of
compensation. Such Annual Salary will be pro-rated for any partial employment
period, will be payable in equal semi-monthly installments or at such other
intervals as may be established for the Company’s customary pay schedule. The
Annual Salary is subject to such incremental increases as the President and
Chief Executive Officer may determine from time to time and approved by the
Board of Directors.

(b) Bonus. As additional compensation and as further consideration for his
entering into this Agreement for services to be rendered by Executive, the
Company may pay Executive annually following the end of each fiscal year, a cash
bonus. Such bonus shall be paid to Executive upon the satisfaction, as
determined by the Board of Directors at its sole discretion, by the Company of
performance objectives as established by the Board of Directors of the Company
on an annual basis. Executive shall have the right to direct any portion of the
bonus to be paid into a deferred compensation fund.

--------------------------------------------------------------------------------

(c) Incentive Stock Option Plan. Executive shall be entitled to participate in
the Company’s 2010 Long-Term Incentive Plan. Promptly following the execution of
this Agreement, the Company shall take all actions necessary to issue to
Executive a Restricted Stock award under the 2011 Long-Term Incentive Plan of
5,000,000 shares of the Company’s common stock.

(d) Additional Benefits. Executive shall be entitled to participate, to the
extent of Executive’s eligibility, in any Executive benefit plans made available
by the Company to its Executives during the Term of this Agreement, including,
without limitation, such profit sharing plans, 401K and cafeteria plans, and
health, life, hospitalization, dental, disability or other insurance plans as
may be in effect from time to time. Such participation shall be in accordance
with the terms established from time to time by the Company for individual
participation in any such plans.

(e) Life Insurance. The Company shall provide Executive with a life insurance
policy in an amount equal to the lesser of (i) twice his Annual Salary or (ii)
the maximum amount allowable under the Company’s life insurance plan.

(f) Vacation, Sick Leave, and Holidays. Executive shall be entitled to four (4)
weeks (28 business days) of vacation, and also sick leave and holidays at full
pay in accordance with the Company’s policies established and in effect from
time to time.

(g) Deductions. The Company shall have the right to deduct and withhold from the
compensation due to Executive hereunder, including Executive’s Annual Salary and
Compensation Bonus, if any, such taxes and other amounts as may be customary or
required by law.

(h) Change in Control. A “Change in Control” shall be deemed to have occurred if
(i) a tender offer shall be made and consummated for the ownership of more than
50% of the outstanding voting securities of the Company, (ii) the Company shall
be merged, consolidated or reorganized with another corporation, partnership or
other entity and as a result of such merger, consolidation or reorganization
less than 50% of the outstanding voting securities of the surviving or resulting
corporation, partnership or other entity shall be owned in the aggregate by the
shareholders of the Company, as determined immediately prior to the consummation
of such merger, consolidation or reorganization, (iii) the Company shall sell
all or substantially all of its assets to another corporation which is not a
wholly-owned subsidiary or affiliate in a single transaction or a series of
related transactions, or (iv) a person, within the meaning of Section 3(a)(9) or
of Section 1 3(d)(3) (as in effect on the date hereof) of the Securities
Exchange Act of 1934 (“Exchange Act”), other than any Executive benefit plan
then maintained by the Company, shall acquire more than 30% of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record). For purposes hereof, ownership of voting securities shall take into
account and shall include ownership as determined by applying the provisions of
Rule 1 3d-3(d)(1)(i) (as in effect on the date hereof) pursuant to the Exchange
Act.

4.   Business Expenses.

The Company shall promptly reimburse Executive for all reasonable out-of-pocket
business expenses incurred in performing Executive’s duties hereunder, in
accordance with the Company’s policies with respect thereto in effect from time
to time (including without limitation policies regarding prior consent for
significant expenditures), provided that Executive promptly furnishes to the
Company adequate records and other documentary evidence required by all federal
and state statutes and regulations issued by the appropriate taxing authorities
for the substantiation of each such business expense as a deduction on the
federal and state income tax returns of the Company.

5.   Term and Termination.

(a) Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date of this Agreement, and subject to earlier termination as provided
below, and except for the provisions of this Agreement which, by their terms,
continue in force beyond the termination hereof, shall end on February 15, 2015.

--------------------------------------------------------------------------------

(b) Termination on Death and for Cause. This Agreement, and Executive’s
employment hereunder, shall terminate upon Executive’s death and is otherwise
immediately terminable for cause (as defined below) upon written notice from the
Company to Executive. As used in this Agreement, “cause” shall include: (i)
habitual neglect of or deliberate or intentional refusal to perform any of
Executive’s duties or obligations under this Agreement or to follow Company
policies or procedures following written notification by the President and Chief
Executive Officer or the Board of Directors to Executive of his failure to
perform such duties or obligations or to follow such policies or procedures and
a ten (10) day period for Executive to cure the failure set forth in such
written notification; (ii) fraudulent or criminal activities; (iii) any grossly
negligent act or omission; (iv) deliberate breach of Company rules resulting in
material loss or damage to the Company, or intentional or negligent unauthorized
disclosure of Company trade secrets or confidential information; or (v) if
Executive fails to fulfill the annual performance goals and objectives, which
shall be mutually determined by Executive and the President and Chief Executive
Officer. A determination whether Executive’s actions justify termination for
cause and the date such termination is effective shall be made by the President,
Chief Executive Officer, and the Board of Directors in their sole discretion.
However, if Executive’s employment is terminated for cause under this
Subsection, the Company shall pay to Executive a severance payment in the amount
equal to three (3) months of the salary then payable to Executive pursuant to
Section 3(a) hereof on the date of termination, but not more than the portion of
the Annual Salary left to be paid during the remainder of the Term. This
severance payment shall be made according to the terms and conditions in Section
5(d)(i) below.

(c) Termination for Disability. The President and Chief Executive Officer may
terminate this Agreement, upon written notice to Executive, for the “disability”
(as defined below) of Executive at the expiration of a consecutive twenty-six
(26) week period of disability if the President and Chief Executive Officer
determines in their sole discretion that Executive’s disability will prevent
Executive from substantially performing Executive’s duties hereunder. As used in
this Agreement, “disability” shall be defined as (i) Executive’s inability, by
reason of physical or mental illness or other cause, to perform substantially
Executive’s duties hereunder; or (ii), in the discretion of the President and
Chief Executive Officer, as it is defined in any disability insurance policy in
effect at the Company during the time in question. Executive shall receive full
compensation, benefits, and reimbursement of expenses pursuant to the terms of
this Agreement from the date disability begins until the date Executive receives
notice of termination under this paragraph or until Executive begins to receive
disability benefits pursuant to a Company disability insurance policy in an
amount comparable to Executive’s salary, whichever occurs first.

(d) Termination Without Cause or for Good Reason. The Company may terminate
Executive’s employment hereunder at any time during the Term for any reason
other than for “cause” (as defined above) by giving Executive at least ten (10)
days written notice, and Executive may terminate his employment at any time for
“good reason” (as defined below) by giving the Company at least ten (10) days
written notice. If Executive’s employment is terminated pursuant to the
preceding sentence, the Company shall pay to Executive all salary and bonuses
accrued up to and including the date of termination, all unused vacation and all
unreimbursed expenses which are reimbursable pursuant to Section 4 incurred
prior to such termination. As used in this Agreement, “good reason” shall be
defined as (i) the material breach of this Agreement by the Company, (ii) the
assignment of Executive without their consent to a position, responsibilities or
duties of a materially lesser status or degree of responsibility than their
position, responsibilities, or duties as stated in this Agreement, or (iii) any
reduction of the Annual Salary without Executive’s consent. In addition, in the
event of such termination without cause or for good reason, the Company shall
have the following duties:

(i) The Company shall pay to Executive a severance payment in an amount equal to
six (6) months of the salary then payable to Executive pursuant to Section 3(a)
hereof on the date of termination, but not more than the Salary left to be paid
during the remainder of the Term (the “Severance Payment”). The Severance
Payment shall be paid in approximately equal bi-weekly installments, or at such
other intervals as may be established for the Company’s customary pay schedule,
at the annual rate of Executive’s Salary on the date of termination;

(ii) The Company shall pay to Executive all deferred compensation, if any, owed
to Executive, under any other agreement in a single lump sum payment immediately
following termination. However, any amounts owed under a 401(k) or other plan
qualified under the Internal Revenue Code shall be paid in accordance with the
terms and provisions of such plans;

(iii) All outstanding stock options allocated to Executive which would have been
vested at the end of the Term had Executive remained employed by the Company to
the end of the Term, shall be immediately vested, subject to the restrictions
that may apply under the law including restrictions applicable to any options
granted under the Company’s 2011 Long-Term Incentive Plan; and

--------------------------------------------------------------------------------

(iv) Executive shall no longer be subject to the covenants and agreements not to
compete under Section 6 of this Agreement following the date of termination
under this Section 5(d).

(e) Mutual Voluntary Termination. The parties may mutually agree in writing to
terminate this Agreement. In such event, Executive agrees, at the Company’s
request, to continue providing services for a requested period of time up to,
but not more than, six months after such voluntary termination (the “Transition
Period”) to facilitate transition. Executive shall be an independent contractor
and not an employee during the Transition Period and shall be available to
assist in the transition during such period. During the Transition Period,
Executive shall receive compensation equal to 110 percent of the Salary at the
time of the voluntary termination. Payment of such compensation shall be made at
least monthly. It is understood and agreed that Executive, during the Transition
Period, may be seeking other opportunities and will not be devoting 100 percent
of his time to the affairs of the Company. The Company may elect to terminate
the independent contractor relationship with Executive prior to the end of the
Termination Period once Executive accepts a full time position with another
company.

(f) Effect of Termination. In the event Executive’s employment is terminated
hereunder, all obligations of the Company and all obligations of Executive shall
cease except as otherwise provided herein. Upon such termination, Executive or
Executive’s representative or estate shall be entitled to receive only the
compensation, benefits, and reimbursement earned or accrued by Executive under
the terms of this Agreement prior to the date of termination computed pro rata
up to and including the date of termination, but shall not be entitled to any
further compensation, benefits, or reimbursement from such date, except as
otherwise provided herein.

6.   Covenant Not to Compete.

(a) Covenant. In exchange for providing to him Confidential Information, as
defined below in Section 7 and as a means of enforcing the obligation to protect
that Confidential Information, Executive hereby covenants and agrees that during
the Term and for a period of one (1) year thereafter, he will not, except as a
director, officer, executive or consultant of the Company, or any subsidiary or
affiliate of the Company, directly or indirectly own, manage, operate, join,
control, or participate in the ownership, management, operation or control of,
or be connected with (as director, officer, executive, consultant, agent,
independent contractor of otherwise) in any other manner with any business
engaged in the Defined Business (as described below) which is the same or
substantially similar in nature to the business engaged in by the Company or
contemplated by the Company as of the date thereof in the State of Texas, and
each of the other states in the United States, and each foreign country, in
which the Company does business (whether directly or indirectly through
subsidiaries, affiliates, franchisees, licensees, representatives, agents or
otherwise). Notwithstanding the foregoing, after termination of Executive’s
employment with the Company, Executive may contract as an independent contractor
or be employed in a position with a business that is the same or substantially
similar in nature to the business engaged by the Company, provided that
Executive is neither employed by nor involved in any manner whatsoever with any
part of the business that competes directly with any product of the Company and
Executive does not work on any product that competes with any product existing,
being designed or in development by the Company.

(b) Definition of Defined Business. As used herein, the term “Defined Business”
shall mean the business of developing, manufacturing, marketing or selling
products that are similar to or compete with the current or contemplated
products of the Company as of the date thereof.

(c) Non-Solicitation Agreement. Executive shall not, directly or indirectly,
solicit for employment, or advise or recommend to any other person that they
solicit for employment, any employee of the Company (or any subsidiary or
affiliate), during the Term and for a term of two years thereafter; provided
however, that this paragraph shall not preclude Executive from giving an
employment reference at the request of any Executive of the Company or at the
request of a prospective employer of such Executive.

(d) Conflicting Employment. Executive shall not, during the Term, engage in any
other employment, occupation, consulting or other business activity directly
related to the Defined Business, nor will Executive engage in any other
activities that conflict with his obligations to the Company.

--------------------------------------------------------------------------------

(e) Unique and Essential Nature of Services of Executive. Executive understands
and acknowledges that the Company is entering into this Agreement in reliance
upon the unique and essential nature of the personal services Executive is to
perform as an Executive of the Company and that irreparable injury would befall
the Company or its subsidiaries or affiliates should Executive serve a
competitor of, or compete, with the Company or any of its subsidiaries or
affiliates.

(f) Acknowledgment of Reasonableness of Restrictions. Executive specifically
acknowledges and agrees that the post-employment limitation upon his activities
as specified above, together with the geographical limitations set forth above,
are reasonable limitations as to time and place upon Executive’s post-employment
activities and that the restrictions are necessary to preserve, promote and
protect the business, accounts and good-will of the Company and impose no
greater restraint than is reasonably necessary to secure such protection.

(g) Limitation on Scope or Duration. In the event that any provision of this
Section 6 shall be held invalid or unenforceable by a court of competent
jurisdiction by reason of the geographic or business scope or the duration
thereof, such invalidity or unenforceability shall attach only to the scope or
duration of such provision and shall not affect or render invalid or
unenforceable any other provision of this Section 6 and, to the fullest extent
permitted by law, this Section shall be construed as if the geographic or
business scope or the duration of such provision had been more narrowly drafted
so as not to be invalid or unenforceable but rather to provide the broadest
protection to the Company permitted by law.

7.   Confidential Information.

Company agrees that it will supply to Executive, and Executive will keep
confidential and will not, during or after this Agreement, in any medium,
disclose, divulge, furnish or make accessible to any person, firm, corporation
or other business entity or enterprise, any information, trade secrets, customer
information, marketing information, sales information, cost information,
technical data, know-how, secret processes, discoveries, methods, patentable or
non-patentable ideas, formulae, processing techniques or technical operations
relating to the business, business practices, methods, products, processes,
equipment, financial affairs or any confidential or secret aspect of the
business of the Company, including, by means of example and not limitation, the
following: (i) information identifying or tending to identify any of the
clients, customers, executives, or distributors of the Company or any subsidiary
of the Company; (ii) information regarding the intellectual property of the
Company or any subsidiary of the Company, including all patents, trademarks,
trade names, service marks, and copyrighted materials, all computer programs,
computer software (in object or executable code versions), computer source
codes, and graphical user interface screens, and all copy, ideas, designs,
methods, scripts, concepts, inventions, recordings, advertising and promotional
materials, whether or not protected under any law; and (iii) information
pertaining to the plans, products, services, processes, prospects, supplies,
procedures, techniques, research and development, financial statements, and
financial forecasts and projections of the Company or any subsidiary of the
Company; but excluding information that has been intentionally disclosed to the
public by the Company or any subsidiary of the Company or a disclosure required
by law, by a court of competent jurisdiction, or to respond in good faith to a
valid inquiry by a governmental authority and training in the unique business
methods of the Company (collectively, the “Confidential Information”) without
the prior written consent of the Company. Upon the termination of this Agreement
for any reason, and at any time prior thereto upon request by the Company,
Executive shall return to the Company all written records of any Confidential
Information, together with any and all copies of such records, in Executive’s
possession. Any Confidential Information which Executive may conceive of or make
during the Term shall be and remain the property of the Company. Executive
agrees promptly to communicate and disclose all such Confidential Information to
the Company and to execute and deliver to the Company any instruments deemed
necessary by the Company to effect disclosure and assignment thereof to it.

8.   Assignment.

This Agreement is for the unique personal services of Executive and is not
assignable or delegable in whole or in part by Executive without the consent of
the President and Chief Executive Officer of the Company. This Agreement may be
assigned or delegated in whole or in part by the Company and, in such case, the
terms of this Agreement shall inure to the benefit of, be assumed by, and be
binding upon the entity to which this Agreement is assigned.

--------------------------------------------------------------------------------

9.   Inventions.

(a) Disclosure of Inventions. Executive hereby agrees that if he conceives,
learns, makes, or first reduces to practice, either alone or jointly with
others, any inventions, improvements, original works of authorship, formulas,
processes, computer programs, techniques, know-how, or data relating to the
Defined Business (hereinafter referred to collectively as “Inventions”) while he
is employed by the Company, he will promptly disclose such Inventions to the
Company or to any person designated by it. Notwithstanding the fact that
Executive may determine that the Company has no right to such Invention, he
shall nevertheless promptly disclose any such Invention to the Company or to any
person designated by it upon reasonable request. Executive acknowledges that all
Inventions developed, conceived, or created during the Term are “works for hire”
as that term is defined under U.S. copyright law, and include moral rights as
defined under U.S. and foreign copyright law.

(b) Ownership, Assignment, Assistance, and Power of Attorney. All Inventions
related to the Company’s business activities, shall be the sole and exclusive
property of the Company, and the Company shall have the right to use and to
apply for patents, copyrights, or other statutory or common law protection for
such Inventions in any country. Executive hereby assigns to the Company any
rights which he may acquire in such Inventions. Furthermore, Executive agrees to
assist the Company in every proper way at the Company’s expense to obtain
patents, copyrights, and other statutory common law protections for such
Inventions in any country and to enforce such rights from time to time.
Specifically, Executive agrees to execute all documents as the Company may
desire for use in applying for and in obtaining or enforcing such patents,
copyrights, and other statutory or common law protections together with any
assignments thereof to the Company or to any person designated by the Company.
In the event the Company is unable for any reason whatsoever to secure
Executive’s signature to any lawful document required to apply for or to enforce
any patent, copyright, or other statutory or common law protections for such
Inventions, Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as his agents and attorneys-in-fact to
act in his stead to execute such documents and to do such other lawful and
necessary acts to further the issuance and protection of such patents,
copyrights, or other statutory or common law protection, such documents or such
acts to have the same legal force and effect as if such documents were executed
by or such acts were done by Executive.

10.   Executive’s Warranty.

Executive’s undertakings herein will not constitute a breach of any agreement to
which Executive is a party or any obligation to which Executive is bound.
Executive is not bound by any non-disclosure or non-compete agreement which
would in any way affect Executive’s performance of this Agreement. Executive has
no obligations to others which are inconsistent with the terms of this Agreement
or with Executive’s duties to the Company under this Agreement.

11.   Exit Interview.

Upon termination or expiration of the Agreement, Executive agrees to participate
in an exit interview with the President and Chief Executive Officer of the
Company or their designee, wherein they will review the obligations under this
Agreement and Executive will ask any questions that he may have at that time
concerning whether information that he was exposed in connection with this
Agreement is considered confidential by the Company. Executive agrees that he
will inform the Company at that time of any employer with whom he has accepted
employment as well as the position in which he will be employed.

Executive agrees to return all property in his possession belonging to the
Company or any subsidiary or affiliate, including all written or printed
materials, keys, cards, equipment, cars, and any other item that is the property
of the Company or any subsidiary or affiliate. Executive specifically authorizes
the Company to deduct from his paycheck any amounts due the Company or any
subsidiary or affiliate, such as charges for the Company’s property damaged or
not returned to the Company when requested, and any unapproved charges incurred
by Executive and payable by the Company.

12.   Injunctive Relief.

Executive acknowledges and agrees that the remedies at law for any breach of any
of Executive’s obligations under the provisions of Sections 6, 7 or 9 would be
inadequate, and agrees and consents that temporary and permanent injunctive
relief may be granted in any proceeding which may be brought to enforce any of
the provisions contained in Sections 6, 7 or 9 without the necessity of proof of
actual damage.

--------------------------------------------------------------------------------

13.   Waiver or Modification.

Any waiver, modification or amendment of any provision of this Agreement shall
be effective only if in writing in a document that specifically refers to this
Agreement and such document is signed by the party against whom enforcement of
any waiver, change, modification, extension, or discharge is sought. The waiver
by either party of a breach of any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any other provision
hereof or any subsequent breach of the same provision hereof. The failure of the
Company at any time, or from time to time, to require performance of any of
Executive’s obligations under this Agreement shall in no manner affect the
Company’s right to enforce any provision of this Agreement at a subsequent time.

14.   Severability.

If any provision of this Agreement is found to be unenforceable by a court of
competent jurisdiction, the remaining provisions shall nevertheless remain in
full force and effect.

15.   Notices.

Any notice required or permitted hereunder to be given by either party shall be
in writing and shall be delivered personally or sent by certified or registered
mail, postage prepaid, or by private courier, or by telex or telegram to the
party to the address set forth below or to such other address as either party
may designate from time to time according to the terms of this paragraph:

 

To Executive at:

7322 Southwest Frwy Ste 1100  

 

Houston TX. 77074  

 

   

To the Company at:

PGI ENERGY, Inc.  

 

7322 Southwest Frwy Ste 1100  

 

Houston, TX 77074

A notice delivered personally shall be effective upon receipt. A notice sent by
facsimile or telegram shall be effective twenty-four (24) hours after the
dispatch thereof. A notice delivered by mail or by private courier shall be
effective on the third day after the day of mailing.

16.   Attorney’s Fees.

In the event of any action at law or equity to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees and court costs in addition to any other relief to which such party may be
entitled.

17.   Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and, except for the agreement(s) evidencing
the Restricted Stock award between Executive and the Company, supersedes all
prior agreements and understandings, both written and oral between the parties
hereto with respect to the subject matter hereof and is not intended to confer
upon any other person or entity any rights or remedies hereunder except as
otherwise expressly provided herein.

18.   Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas applicable to contracts entered into and to be performed
entirely within such state. It is to be performed in Houston, Harris County,
Texas.

19.   Counterparts.

--------------------------------------------------------------------------------

This Agreement is being executed in several counterparts, each to be considered
an original for all purposes. [Signature Page to Follow]

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

EXECUTIVE:

/s/ Lionel Johnson                                    
Lionel Johnson


THE COMPANY:

PGI ENERGY, INC.

By: /s/ Marcellous McZeal                         
Its: Chief Executive Officer


--------------------------------------------------------------------------------